Citation Nr: 9932121
Decision Date: 11/12/99	Archive Date: 02/08/00

DOCKET NO. 95-33 240                   DATE NOV 12, 1999

On appeal from the Department of Veterans Affairs Regional Office in Houston,
Texas

THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 1151 (West
1991 & Supp. 1999) for additional right ankle disability due to medical
treatment administered at a Department of Veterans Affairs (VA) medical
center in April 1989.

REPRESENTATION

Appellant represented by: Disabled American Veterans

INTRODUCTION

The veteran had active service from October r1960 to August 1962.

This appeal arises from an August 1991 rating decision, in which the VA
regional office (RO) denied entitlement to additional compensation under the
provisions of

38 U.S.C.A. 1151 for additional disability due to medical treatment
administered at a VA medical center in 1989.

This case was before the Board of Veterans' Appeals in April 1998, when it
was remanded in order to seek pertinent VA treatment records in accordance
with the decision of the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") in Bell v. Derwinski, 2 Vet. App. 611 (1992). That
development was undertaken, and the case has been returned to the Board for
further adjudication.

In the prior remand, the Board noted that the veteran's representative had
sought to reopen a claim for compensation for loss of use of the right hand.
The issue was referred to the RO. In a decision dated in May 1999, the RO
found that the veteran had not submitted new and material evidence to reopen
the claim for service connection for loss of use of the right hand. The
veteran has not submitted a notice of disagreement with that decision and the
Board does not have jurisdiction over the claim. Shockley v. West, 11 Vet.
App. 208 (1998) (the Board does not have jurisdiction over an issue unless
there is a jurisdiction conferring notice of disagreement) see also Ledford
v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed.
Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).

FINDING OF FACT

There is no competent evidence that VA treatment caused additional right
ankle disability.

CONCLUSION OF LAW

The claim for compensation under the provisions of 38 U.S.C.A. 1151 for
additional right ankle disability due to medical treatment administered at a
VA

- 2 -

medical center in April 1989, is not well grounded. 38 U.S.C.A. 5107 (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. 1151, in effect prior to October 1, 1997,
provided that where any veteran shall have suffered an injury, or an
aggravation of an injury, as the result of hospitalization, medical or
surgical treatment, not the result of such veteran's own willful misconduct,
and such injury or aggravation results in additional disability or death,
compensation shall be awarded in the same manner as if such disability or
death were service-connected.

The provisions of 38 C.F.R. 3.358(c)(3) (1994), formerly required that in
order for compensation to be payable under 1151, there must be a showing that
the additional disability was the result of carelessness, negligence, lack of
proper skill, error in judgment, or similar instances of indicated fault on
the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court invalidated the
requirement of fault contained in 38 C.F.R. 3.358(c)(3). The provisions of 38
C.F.R. 3.358, excluding section (c)(3), remained valid. This decision was
ultimately affirmed by the United States Supreme Court. Brown v. Gardner, 115
S.Ct. 552 (1994).

The provisions of 38 C.F.R. 3.358, provide, that in determining if additional
disability exists, the beneficiary's physical condition immediately prior to
the disease or injury on which the claim for compensation is based will be
compared with the subsequent physical condition resulting from the disease or
injury. As applied to medical or surgical treatment, the physical condition
prior to the disease or injury will be the condition that the specific
medical or surgical treatment was designed to relieve. Compensation will not
be payable for the continuance or natural progress of disease or injuries for
which the hospitalization, etc., was authorized. In determining whether such
additional disability resulted from a disease or injury or an aggravation of
an existing disease or injury suffered as a

3 -

result of hospitalization, medical, or surgical treatment, it will be
necessary to show that the additional disability is actually the result of
such disease or injury or an aggravation of an existing disease or injury and
not merely coincidental therewith. 38 C.F.R. 3.358 (b),(c). The amended
regulation, 38 C.F.R. 3.358 (c)(3), now provides:

Compensation is not payable for the necessary consequences of medical or
surgical treatment or examination properly administered with the express or
implied consent of the veteran, or, in appropriate cases, the veteran's
representative. 'Necessary consequences' are those which are certain to
result from, or were intended to result from, the examination or medical or
surgical treatment administered. Consequences otherwise certain or intended
to result from a treatment will not be considered uncertain or unintended
solely because it had not been determined at the time consent was given
whether that treatment would in fact be administered.

The Court has held that a well grounded claim under the old provisions of
1151 generally requires: (1) Medical evidence of a current disability; (2)
medical evidence, or in certain circumstances lay evidence, of incurrence or
aggravation of an injury as the result of hospitalization, medical or
surgical treatment, or the pursuit of a course of vocational rehabilitation
under chapter 31 of title 38, United States Code; and (3) medical evidence of
a nexus between that asserted injury or disease and the current disability.
Similarly, assuming, without deciding, that a continuity-of-symptomatology
analysis would apply in an prior section 1151 case, the Court has held that
a veteran's claim would be well grounded if he submitted evidence of each of
the following: (a) Evidence that a condition was "noted" during his VA
hospitalization or treatment; (b) evidence showing continuity of
symptomatology following such hospitalization or treatment; and (c) medical
or, in certain circumstances, lay evidence of a nexus between the present
disability and

- 4 -

the post-hospitalization/treatment symptomatology. Jones v. West, 12 Vet.
App. 460, 464 (1999). A claim made under the provisions of 1151 would not be
well grounded unless there was competent evidence of additional disability as
the result of VA treatment. Jimison v. West, No. 98-551 (U.S. Vet. App. Oct.
1, 1999).

Factual Background

VA outpatient treatment records show that the veteran reportedly sustained a
right ankle fracture after being pushed down some stairs in April 1989.
Outpatient treatment records dated in April and May 1989 make no mention of
the right ankle fracture. In October 1989, it was reported that the veteran
had been given a cast for the fracture in April 1989. He had worn the cast
for six weeks and then been lost to follow up. The ankle was recast in
October 1989. In March 1990 it was reported that he had good ankle range of
motion. In June 1990 he was noted to have pain on moving the right foot. The
diagnoses included right ankle trauma.

In July 1990 the veteran underwent a subtalar fusion with iliac bone crest
grafting during VA hospitalization. It was noted that he reported a history
of right ankle swelling and pain since the fracture. Following the surgery,
he reportedly did very well. The diagnosis was right lateral ankle
impingement, subtalar arthritis.

The veteran continued to receive occasional VA outpatient treatment for right
ankle complaints thereafter.

The veteran was afforded a VA examination in March 1999. The impression was
a history of severe ankle injury, on the right, status post fusion with
moderate to severe residual symptoms. The examiner opined, after reviewing
the claims folder, that the veteran received appropriate treatment for the
right ankle injury and that he had no additional disability as the result of
VA treatment.

5 -

Analysis

As noted above, an essential element of a claim for compensation under the
provisions of 38 U.S.C.A. 1151, is competent evidence that VA treatment
resulted in additional disability. The veteran has asserted that VA treatment
resulted in additional disability, but as a lay person, he lacks the
necessary expertise to express an opinion on what is essentially a question
of medical causation. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The only competent opinion as to whether the veteran sustained additional
disability as the result of VA treatment is that of the examiner conducting
the March 1999, VA examination. The examiner provided an opinion that was
against the veteran's claim. In the absence of competent evidence that VA
treatment caused additional disability, the claim is not well grounded and
must be denied.

ORDER

Compensation under the provisions of 38 U.S.C.A. 1151 for additional right
ankle disability due to medical treatment administered at a VA medical center
in April 1989 is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

- 6 -



